Citation Nr: 0633290	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The merits of the claims for service connection for prostate, 
lumbar spine, and a psychiatric disorders are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Service connection for a prostate disorder, a low back 
disorder, and a psychiatric disorder was denied by the RO in 
April 1999.

2. Evidence submitted since that rating decision bears 
directly and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The April 1999 rating decision which denied reopening of 
claims of entitlement to service connection for a prostate 
disorder and a low back disorder, and denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the April 1999 rating decision is 
new and material and serves to reopen the claims for service 
connection.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims currently on appeal were previously denied by the 
RO in an April 1999 rating decision.  The veteran was 
notified of the decision in April 1999.  That decision was 
not appealed and is final. 38 U.S.C.A. § 7105.  In order to 
reopen the claim, new and material evidence must be 
submitted. 38 U.S.C.A. § 5108.

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001). 

After thorough consideration of the evidence of record, the 
Board finds that new and material evidence has been submitted 
with regard to all claims on appeal.  It is specifically 
noted that prior to the April 1999 rating decision, a medical 
nexus opinion was not of record.  Since the April 1999 
denial, however, the appellant has submitted medical opinions 
which relate the veteran's prostate, low back, and 
psychiatric disorders to service.  These new medical nexus 
opinions, bear directly and substantially on the issues on 
appeal, and in connection with evidence previously of record, 
are so significant that they must be considered in order 
fairly decide the merits of the claim.  Accordingly, all 
three claims on appeal are reopened.  


ORDER

The claims of entitlement to service connection for prostate 
disorder, low back disorder, and a psychiatric disorder are 
reopened.  To that extent only, the appeal is granted.


REMAND

While the appellant has submitted medical nexus opinions 
relating the prostate, low back, and psychiatric disorders to 
service, the Board finds that additional medical opinions are 
necessary.  The opinions of record do not provide sufficient 
explanation and rationale for the nexus findings.

For  example, a May 2002 private medical opinion indicates 
that the pre-existing multiple traumatic injuries that the 
veteran sustained in service were clinically related to the 
April 2002 MRI finding of his lumber spine.  The examiner, 
however, did not specify the nature of the in-service 
traumatic injuries considered in the opinion.  A July 2002 
private medical opinion also fails to provide a reasoned 
explanation for the finding that the veteran's back disorder 
was incurred in service.  

A July 2002 opinion by a private psychotherapist indicates 
that the examiner reviewed the veteran's service records and 
it was his opinion that the diagnosis of passive aggressive 
disorder was as likely as not in error or at best a symptom 
of bipolar disorder.  Again, a reasoned explanation for this 
opinion was not provided.  Dr. Pena's January 2004 opinion 
indicates only a possibility that the veteran was 
misdiagnosed in service and that he was showing early signs 
of his current mood disorder.  A more definitive and reasoned 
opinion is necessary.

With regard to the prostate disorder, a July 2006 private 
opinion states that, as evidenced by the records mentioned in 
the opinion, the veteran's chronic prostatitis occurred 
during, and was aggravated by active duty service.  However, 
the reason for this finding is not at all clear.  

In the opinion letter, the physician noted that he was seeing 
the veteran for complaints of recurrent and persistent 
urinary irritative symptoms of frequency and nocturia, 
urethral discomfort/dysuria, increased urgency, and perineal 
pain.  The impression was chronic recurring prostatitis, 
erectile dysfunction, and orgasmic disorder.  The physician 
indicated that he had reviewed the veteran's service medical 
records, including his entrance examination up to and 
including VA records dated in January 2004.  The examiner 
noted that the complaints of chronic recurring prostatitis as 
well as erectile dysfunction had been reported to VA within 
one year of discharge from service.  The examiner further 
noted that the veteran, by his own history and as evidenced 
on his discharge examination, had suffered these symptoms 
during active duty.  

However, the discharge examination specifically indicates 
that the prostate was normal.  The Board notes that the 
February 1970 report of medical history indicates that the 
veteran reported having frequent or painful urination.  
However, the examiner's explanation appears to indicate that 
this related to a pre-service disease, which had resolved.  
Further, it is noted that the January 1967 induction 
examination noted that the veteran had frequent or painful 
urination prior to service as well.  Given the lack of 
clarity in the July 2006 medical nexus opinion, additional VA 
opinion is necessary.

During a June 2006 hearing before the undersigned, the 
veteran testified that he saw a Dr. Scott, who prescribed him 
with Valium and provided talk therapy.  Dr. Scott's records 
are also not part of the claims file.  The Board has also 
reviewed the claims file and identified other records that 
must be obtained and associated with the claims file.  


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the following VA 
medical records: 
*	VA Medical Center in Gainesville, 
FL, for treatment between 1971 and 
1973;
*	VA Medical Center in Albany, NY, for 
treatment between 1973 and 1975; and
*	VA Medical Center in West Haven, CT, 
for treatment between 1991 and 1994.
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.



3.  Ask the veteran to complete releases 
authorizing VA to request his records 
from:
*	Dr. Scott in California; and 
*	Holy Cross Hospital in California 
for psychiatric treatment. 
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4.  After obtaining the above-referenced 
VA and private medical records, to the 
extent available, the veteran should be 
scheduled for appropriate VA examinations 
to determine the etiology of his 
prostate, low back, and psychiatric 
disorders.  All indicated tests and 
studies are to be performed.   Prior to 
the examinations, the claims folder must 
be made available to each physician for 
review of the case.

a)	With regard to the prostate 
disorder, the examiner is to 
indicate the diagnosis and state 
whether it is at least as likely as 
not that such disorder was incurred 
or aggravated in service.  Any 
difference in opinion with prior 
medical opinions should be clearly 
explained.  The examiner must 
provide a clear and complete 
explanation for each finding and 
opinion expressed.
b)	With regard to the low back 
disorder, the examiner is to 
indicate the diagnosis and state 
whether it is at least as likely as 
not (50 percent probability or more) 
that such disorder was incurred in 
service, to include as a result of 
disease or injury incurred in 
service.  Any difference in opinion 
with prior medical opinions should 
be clearly explained.  The examiner 
must provide a clear and complete 
explanation for each finding and 
opinion expressed.
c)	With  regard to the psychiatric 
disorder, the examiner is to 
indicate the diagnosis and state 
whether it is at least as likely as 
not that such disorder was incurred 
in service.  Any difference in 
opinion with prior medical opinions 
should be clearly explained.  The 
examiner must provide a clear and 
complete explanation for each 
finding and opinion expressed.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

5.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


